PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.  9,110,443
Issue Date:  August 18, 2015
Application No.  13/106,964
Filed:  May 13, 2011
Attorney Docket No.  3DIP00301 

:
:
:                        ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.378(b), filed April 05, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

The instant petition was sign by C. E. Thomas Jr., however, the office records indicate a different inventor name on file.  Accordingly, the offices records indicate the inventor name without a suffix for the name inventor of record.  

37 CFR 1.33 (b) (pre-AIA )

Correspondence respecting patent applications, reexamination proceedings, and other proceedings. 

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by: 
(1) A patent practitioner of record appointed in compliance with § 1.32(b); 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; 
(3) An assignee as provided for under § 3.71(b) of this chapter; or 
(4) All of the applicants (§ 1.41(b) ) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter.
 
Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees 

for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions 



cc:	C.E. Thomas, Jr.
	TDIP LLC
	703 Landing Lane
	Knoxville, TN 37934




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)